In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-19-00431-CV
                 ___________________________

          CONESTOGA TRUST SERVICES, LLC, Appellant

                                 V.

FOCUS MEDICAL UNDERWRITERS, LLC; MATTHEW L. RIOS, M.D.; SYED
  FATEH HYDER, M.D.; CLARITY EVALUATIONS, LLC; TIMOTHY A.
    BESTE, M.D.; BARRY COOK, M.D.; CONVERGENCE MEDICAL
                 UNDERWRITING, LLC, Appellees




               On Appeal from the 141st District Court
                       Tarrant County, Texas
                   Trial Court No. 141-308667-19


               Before Birdwell, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      After considering appellant Conestoga Trust Services, LLC’s petition for

permissive appeal and the response thereto, we deny the petition. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.3.

                                                     Per Curiam

Delivered: January 16, 2020




                                          2